Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority in application KR 10-2006-0005260 and KR 10-2006-0016105 filed in Korea on Jan. 18, 2006 and Feb. 20, 2006 respectively.
Acknowledgment is made of applicant's claim for domestic priority of the following applications: 
No.
Status
US Serial No.
Filling Date
US Patent Issued
1
CON
16/384482
4/15/2019
10,690,982
2
CON
15/433880
2/15/2017
10,261,377
3
CON
14/157338
1/16/2014
9,606,405
4
CON
13/717445
12/17/2012
8,638,413
5
DIV
11/654220
1/16/2007
8,334,960






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 – The limiting term “stage(s)” in “…a first gate driver including a plurality of first stages, each of the plurality of first stages comprising first transistors integrated on the peripheral area of the substrate; a second gate driver including a plurality of second stages, each of the plurality of second stages comprising second transistors integrated on 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It is known in the art that a ‘shift register’ of an IC circuit normally comprises multiple transistors. Thus ‘stages’ ST1 to STj+3 merely are internal ‘grouping’ or ‘functioning’ elements inside the shift registers 400L and 400R. When a limiting term is being claimed, it is necessary to include some standard for defining the element(s) in the claim. The ‘stage(s)’ as currently claimed, are recognized only by the grouping of outputs of the gate drivers (shift registers 400L and 400R). The claim is indefinite because the metes and bounds cannot be determined. Claims 3-13 are also rejected due to their virtue of dependency. Appropriate correction is required. 
For examination purposes the examiner considers the limitation as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior 

Claims 2, 4-6, 9, 10 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Komeno et al. US 2003/0063248 in view of Ishige et al. US 2004/0012744.
Claim 2: Komeno et al. disclose a display device, comprising: 
(Fig. 3) [0103] a substrate SUB2 including a display area AR (display region) and a peripheral area around the display area; 
a plurality of pixel rows (GL1..GL2) [0004] disposed in the display area AR; 
each of the plurality of pixel rows (GL1..GL2) extending in a first direction (horizontal X-direction); 
(Fig. 14) a plurality of gate lines (GL1..GL2) [0105] electrically connected to the plurality of pixel rows (by gate electrode of TFT, and TFT is connected to pixel electrode) [0147]; 
(Fig. 3) a first gate driver GDR1 including a plurality of first stages GL1 (groups GL1, driven by the gate drivers GDR1) [0119], each of the plurality of first stages GL1 comprising first transistors (gate drivers GDR1 are semiconductor IC or chips; i.e., comprising transistors) [0104] integrated on the peripheral area of the substrate; 
a second gate driver GDR2 including a plurality of second stages GL2 (groups GL2, driven by the gate drivers GDR2) [0119], each of the plurality of second stages GL2 comprising second transistors (gate drivers GDR2 are semiconductor IC or chips; i.e., comprising transistors) integrated on the peripheral area of the substrate – Note: gate lines of respective groups/stages GL1, GL2 are driven by the gate drivers GDR1, GDR2 extend alternately from both left and right sides with respect to the display region AR [0119]; 
(Fig. 3) a first driving signal line GLL1 including a first main line (vertical segments) extending along the plurality of first stages GL1, and a first sub line GL1 (horizontal segments) extending from the first main line (vertical segments) and electrically connected to a first transistor of the first transistors (gate drivers GDR1 are semiconductor IC or chips; i.e., comprising transistors) [0104]; and 
(Fig. 3) a second driving signal line GLL2 including a second main line (vertical segments) extending along the plurality of second stages GL2 [0119], and a second sub line GL2 (horizontal segments) extending from the second main line (vertical segments) and electrically connected to a second transistor of the second transistors (gate drivers GDR2 are semiconductor IC or chips; i.e., comprising transistors) [0104];, 
wherein: 
(Fig. 3) the plurality of first stages GL1 are arranged in a second direction (vertical direction) perpendicular to the first direction (horizontal direction), 
(Fig. 3) an extension direction (left-to-right) of the first sub line GL1 of the first driving signal line is different from an extension direction (right-to-left) of the second sub line GL2 of the second driving signal line.  
except
the plurality of second stages are arranged in a third direction different from the second direction,
however Ishige teach
(Fig. 18) the plurality of first stages GOUT1 are arranged in a second direction (Y-direction) perpendicular to the first direction (horizontal X-direction), the plurality of second stages GOUT2/GOUT1 are arranged in a third direction (oblique direction) different from the second direction (vertical Y-direction),
It would have been obvious to one of ordinary skill in the art to modify Komeno’s invention with Ishige’s structure in order to provide improved image display area, as taught by Ishige [0001].

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claims 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ishige et al. US 2004/0012744 in view of Komeno et al. US 2003/0063248.
Claim 2: Ishige et al. disclose a liquid crystal display comprising:
(Fig. 1) [0045] a substrate PNL including a display area AR (dotted rectangular) and a peripheral area AP around the display area AR [0047]; 
a plurality of pixel rows (GW1/GW2/GW3…) disposed in the display area; each of the plurality of pixel rows (GW1/GW2/GW3…) extending in a first direction (X-direction); 
(Fig. 1) a plurality of gate lines (GW1/GW2/GW3…) electrically connected to the plurality of pixel rows; 
(Fig. 18) [0144] a first gate driver GDr including a plurality of stages GOUT2 / GOUT1 [0144-01145], each of the plurality of first stages GOUT1 comprising first transistors (TFT) integrated on the peripheral area of the substrate [0042]; 
(Fig. 1) a first driving signal line (horizontal lines GW1/GW2/GW3…) including a first main line (horizontal lines GW1/GW2/GW3…) extending along the plurality of first stages, and a first sub line extending from the first main line (gate lines GW disposed to be extended in the x (lateral) direction and to be juxtaposed in the y (longitudinal) direction) [0041] and electrically connected to a first transistor of the first transistors – Note: first stage GOUT2/GOUT1 and second stage GOUT2/GOUT1 are connected to horizontal lines GW1/GW2/GW3 by intermediate gate connecting lines GC1, GC2, GC3 [0059]; and wherein: 
(Fig. 18) the plurality of first stages GOUT2 / GOUT1 are arranged in a second direction (Y-direction) perpendicular to the first direction (horizontal X-direction), the plurality of second stages GOUT2 / GOUT1 are arranged in a third direction (oblique direction) different from the second direction (vertical Y-direction), and
except
a second gate driver including a plurality of second stages, each of the plurality of second stages comprising second transistors integrated on the peripheral area of the substrate;
an extension direction of the first sub line of the first driving signal line is different from an extension direction of the second sub line of the second driving signal line.
Komeno et al. further teach
(Fig. 11) first/second gate drivers GDR1/GDR2; Regarding the limitation “the second gate driver including a plurality of second stages, each of the plurality of second stages comprising second transistors integrated on the peripheral area of the substrate”: Ishige et al. in (Fig. 18) [0144] disclose a first gate driver GDr including a plurality of stages GOUT2 / GOUT1 [0144-01145], each of the plurality of stages GOUT2 / GOUT1 comprising first transistors integrated on the peripheral area of the substrate [0042]; thus Ishige et al. discloses the claimed limitation except for a second gate driver, as taught by Komeno.  It would have been obvious to one having ordinary skill in the art that the combination Ishige/Komeno meets the claimed limitation, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding the limitation “an extension direction of the first sub line of the first driving signal line is different from an extension direction of the second sub line of the second driving signal line”: Applicant fails to establish the claimed feature is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with the combination of Ishige/Komeno as above.
It would have been obvious to one of ordinary skill in the art to modify Ishige’s invention with Komeno’s structure in order to provide improved display quality, as taught by Komeno [0012].
Claims 4-6, 12: Komeno et al. et al. disclose 
Claim 4: (Fig. 3) the first main line (GLL1) extends in the second direction (vertical Y-direction)
Claim 5: (Fig. 11) the second main line GLL2 (lower segments of GLL2) extends in the third direction (oblique direction). 
Claim 6: Regarding the limitation “the extension direction of the second sub line is perpendicular to the third direction”: Applicant fails to establish the claimed feature is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with the combination of Ishige/Komeno as above.
Claim 12: (Fig. 3) the driving signal line GLL1 includes at least one bent portion.

Claim 9: Komeno et al. disclose as in claim 2 above
Ishige et al. teach
(Fig. 18) the plurality of first stages GOUT1 (see marked-up Fig. 18 above) are sequentially arranged along a first edge (left vertical edge) of the display area; the plurality of second stages GOUT2 (see marked-up Fig. 18 above) are sequentially arranged along a second edge (lower vertical edge) of the display area; and the second edge extends in a different direction (horizontal direction) from an extension direction (vertical direction) of the first edge.


Claim 10: Komeno et al. disclose as in claim 9 above
Komeno et al. disclose
(Fig. 3) the second driving signal line GL2 is disposed between the second gate driver GDR2 and a fourth edge (upper horizontal edge) of the substrate substantially parallel to the second edge (lower horizontal edge). 
And Ishige et al. teach
(Fig. 17) the first driving signal line DW3 (vertical lines) is disposed between the first gate driver GRr and a third edge (right vertical edge) of the substrate substantially parallel to the first edge (left vertical edge), and 
It would have been obvious to one of ordinary skill in the art to modify Komeno’s invention with Ishige’s structure in order to provide improved image display area, as taught by Ishige [0001].

Claims 3, 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Komeno et al. US 2003/0063248, Ishige et al. US 2004/0012744 as applied to claim 2 above, and further in view of Park et al. US 2002/0033787.
Claims 3, 7: Komeno et al. disclose as in claim 2 above
Park et al. teach
Claim 3: (Fig. 9) [0048] the first sub line (gate driving signals feeding to Gate Driver 1/ Gate Driver 2…Gate Driver 1) extends in the first direction (horizontal X-direction).
Claim 7: (Fig. 9) a first virtual straight line (virtual horizontal line) of the first sub line (gate driving signals feeding to Gate Driver 1/ Gate Driver 2…Gate Driver 1) passes the display area; Regarding the limitation “a second virtual straight line of the second sub line passes the display area”: Komeno et al. in (Fig. 11) teach a first gate driver GDr1 and a second gate driver GDr2 horizontally opposite to each other; thus it would have been obvious to one having ordinary skill in the art that the combination Komeno/Park meets the claimed limitation, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Claim 11: (Fig. 8) the first driving signal line G1 extends from the second driving signal line Gn+1 such as to form together a driving signal line (cascaded fashion) [0047].   
It would have been obvious to one of ordinary skill in the art to modify Komeno’s invention with Park’s structure in order to provide improved uniform brightness, as taught by Park [0020].

Claims 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Komeno et al. US 2003/0063248, Ishige et al. US 2004/0012744 as applied to claim 2 above, and further in view of Song US 2010/0182528.
Claims 8: Ishige et al. disclose as in claim 2 above
Song teaches
(Fig. 1) a plurality of transistors (TFT array) disposed in the display area and connected to the plurality of gate lines 121 [0037], wherein the first transistors and the second 
It would have been obvious to one of ordinary skill in the art to modify Komeno’s invention with Song’s structure in order to provide improved control driving to the active pixel matrix, as taught by Song [0003].

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Komeno et al. US 2003/0063248, Ishige et al. US 2004/0012744 as applied to claim 2 above, and further in view of Mishima et al. US Pat. 6583844.
Claim 13: Komeno et al. disclose as in claim 2 above
Mishima et al.  teaches
(Fig. 5) at least one of the first/second driving signal line 31 (line 31 transmits a shift clock signal) comprises a clock signal line [Col. 12, line 45]. 
It would have been obvious to one of ordinary skill in the art to modify Komeno’s invention with Mishima’s structure in order to provide control driving to the active pixel matrix, as taught by Mishima et al. [Col. 1, line 5]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871